Citation Nr: 0505452	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  97-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for abscesses of the 
jaw with loss of teeth, claimed as due to exposure to 
ionizing radiation.  

2.  Entitlement to service connection for bilateral macular 
degeneration, claimed as due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1945 to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The issue of entitlement to service connection for cancer of 
the rectum and colon is no longer on appeal, inasmuch as the 
RO granted that benefit, assigning a 100 percent rating, in 
an August 2002 decision.  The record does not reflect that 
the veteran has disagreed with the assigned effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although the September 2001 and August 2002 supplemental 
statements of the case furnished the veteran with pertinent 
regulatory provisions that were promulgated pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), the record 
does not indicate that the RO has provided the veteran with 
proper notice conforming to the requirements of law.  

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

It would be prejudicial to the veteran for the Board to 
proceed with final appellate consideration of his claims 
without first affording due process pursuant to the VCAA.  

Therefore, this case must again be REMANDED to the RO for the 
following additional actions:

1.  The RO should (a) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
his specific claims; (b) inform the 
claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request or 
tell the claimant to provide any evidence 
in his possession that pertains to the 
claims, or something to the effect that 
the claimant should "give us everything 
you've got pertaining to your claim(s)."  

2.  Upon completion of the above action, 
after giving the veteran and his 
representative an opportunity to respond, 
and after conducting any necessary 
development, the RO should again consider 
the veteran's claims, reviewing all of 
the evidence added to the file since the 
August 2002 supplemental statement of the 
case.  If action taken remains adverse to 
him, he and his accredited representative 
should be furnished with a supplemental 
statement of the case and they should 
again be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




